DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 and 5-11 are pending in this application and were examined on their merits.

The objection to the disclosure because of minor informalities in the Cross-Reference to Related Applications has been withdrawn due to the Applicant’s amendments to the Specification filed 09/09/2022.

The objection to the Specification due to the improper use of a trade name or mark, has been withdrawn due to the Applicant’s amendments to the Specification filed 09/09/2022.

The objection to the Abstract as being too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details has been withdrawn due to the Applicant’s submission of a replacement Abstract on 09/09/2022.

 The rejection of Claim(s) 1, 3 and 5-7 under 35 U.S.C. § 103 as being unpatentable over Daniel et al. (US 9,272,003 B2), cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims filed 09/09/2022 incorporating the limitations of cancelled Claim 4 into Claim 1.

  The rejection of Claim(s) 2 under 35 U.S.C. § 103 as being unpatentable over Daniel et al. (US 9,272,003 B2) in view of Scholz et al. (EP 0399782 A2), both cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims filed 09/09/2022 incorporating the limitations of cancelled Claim 4 into Claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, “wherein the freeze-dried three-dimensional membrane will retain a hemispherical shape on rehydration”.
It is unclear if the limitation is referring to the entire membrane retaining a hemispherical shape or to the bumps/projections thereon having a hemispherical shape.  For purposes of examination, the Examiner has interpreted the limitation as applicable to the projections/bumps on the freeze-dried, three-dimensional membrane.  Claims 9-11 are rejected as being dependent upon rejected Claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Daniel et al. (US 9,272,003 B2), cited in the IDS, in view of Petrucci et al. (US 10,251,917 B1), of record, and as evidenced by Doran (2008).

Daniel et al. teaches a method of preparing a 3D membrane structure (and
therefore the prepared 3D membrane structure) the method comprising:  acquiring a
smooth, fresh amnion or acellular (decellularized) dermis membrane (Column 4, Lines
12-15 and Column 6, Lines 65-67 and Column 7, Lines 2-10 and Columns 13-14,
Claims 1, 3 and 4), wherein the membrane may be derived from the placenta of humans
(Column 3, Lines 37-39);
placing the membrane on a support surface (drying fixture) to facilitate drying
(Column 7, Lines 2-17), wherein the drying fixture can have regular grooves (comprising a plurality of flat projections (non-grooves) and depressions (grooves) for uniformly
forming closely spaced projections and depressions on a first and second side of the
membrane laid out in a predetermined geometric grid arrangement over the entire surface of the plate (Column 7, Lines 21-30 and Fig. 5);
drying the smooth membrane on the drying fixture under vacuum wherein the membrane molds around the raised texture or into the indented texture (Column 8, Lines 58-61 and Column 9, Lines 3-6);
wherein the dried tissue graft is perforated to form open perforations (Column 9, Lines 26-31 and Fig. 10), and reading on Claim 1.

With regard to Claims 5-7, Daniel et al. teaches the biological membrane may be amnion or acellular (decellularized) dermis membrane (Column 4, Lines 12-15 and Column 6, Lines 65-67 and Column 7, Lines 2-10 and Columns 13-14, Claims 1, 3 and 4), wherein the membrane may be derived from the placenta of humans (Column 3, Lines 37-39).





Daniel et al. did not teach a method wherein the biological membrane is placed on a plate with a predetermined geometric pattern of regular spaced perforations and exposed to freezing under vacuum and freeze-drying to form a smooth two-sided biological membrane with regular spaced surface concave depressions on a first side and projections on an opposite second side wherein the freeze-dried three-dimensional membrane will retain its shape on rehydration or wherein the regularly spaced surface depressions are concave, as now required by Claim 1.

Petrucci et al. teaches that amnion tissue can be dried using any appropriate
technique such as vacuum drying, freeze drying and combinations thereof (Column 4, Lines 32-34).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Daniel et al. for preparing
a vacuum dried, three-dimensional membrane with the use of freeze drying under vacuum as taught by Petrucci et al. because the Petrucci reference teaches that they are functionally equivalent techniques for drying biological membranes.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification depending on the availability of drying apparatus.  There would have been a reasonable expectation of success in making this modification because the art recognizes that both vacuum drying, freeze drying and the combination thereof are appropriate means for drying biological membranes.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Daniel et al. and Petrucci et al. comprising preparing a freeze-dried 3D biological membrane structure with a regular grooves, comprising a plurality of flat topped projections (non-grooves) and depressions (grooves) for uniformly forming closely spaced projections and depressions, to utilize a concave top projection shape because in the absence of a showing of criticality because the selection of a particular configuration for the top of the projections would have been a matter of artisan choice as well as selection from a finite number of known possibilities. That is, the projections may only be either concave, convex or flat.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because the projections must have one of three possible configurations.  There would have been a reasonable expectation of success in making this modification because Daniel et al. teaches the preparation of a 3D biological membrane with regular depressions and projections with a flat surface and the ordinary artisan would have found obvious the selection of a concave surface from the limited known configurations.

With regard to the limitation of Claim 1, “wherein the freeze-dried three-dimensional membrane will retain its shape on rehydration”, Doran teaches a freeze-dried amniotic membrane which can be cut to a desired size and shape in dry form and then rehydrated (Pg. 4, Lines 1-11).  This implies that the freeze-dried amniotic membrane of Petrucci et al. will also retain its shape upon rehydration.

Claim Interpretation

Claims 2 and 9 now recite, “wherein at least one or more of the surface projections on the second side and concave depressions on the first side in the membranes have open perforations formed by cutting off ends of the projections”.  This is a product-by-process limitation wherein the product is the surface projection(s) on the second side and concave depressions on the first side in the membranes having open perforations, and the process is cutting off the ends of the projections.  This has been construed consistent with the MPEP at 2113 which states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

Claim 2 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Daniel et al. (US 9,272,003 B2), cited in the IDS, in view of Petrucci et al. (US 10,251,917 B1), of record, as evidenced by Doran (2008) and further in view of Scholz et al. (EP 0399782 A2), cited in the IDS.

The teachings of Daniel et al., Petrucci et al. and Doran were discussed above.

None of the above references taught a freeze-dried three dimensional membrane wherein at least one or more of the surface projections on the second side and concave depressions on the first side in the membranes have open perforations formed by cutting off ends of the projections, as now required by Claim 2.

Scholz teaches a method of preparing a membrane for a surgical graft (Column
1, Lines 1 -5) wherein any cohesive membrane may be used including autograft, homograft or xenograft and natural tissue (Column 2, Lines 1-10) comprising placing the membrane on a dish/plate having holes through which spikes project upward to create open perforations (Column 4, Lines 45-52) wherein the perforations are regularly spaced over the entire support surface in a square grid pattern (Column 5, Lines 23-32 and Figs. 1 and 3-6); and wherein the perforations in the membrane permit natural tissue (vascular) growth inside the perforation thereby anchoring the membrane
to the surrounding natural tissue and mechanically anchor (prevent slippage) the
membrane in place on the natural tissue (Column 1, Lines 31-40).








It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Daniel et al, Petrucci et al. and Doran for preparing a freeze-dried, three-dimensional membrane with regularly spaced surface concave depressions on one side and projections on the opposite side with the use of a perforated plate having a plurality of uniformly closely spaced perforations over the entire surface as taught by Scholz because this is no more than the use of known technique (perforated plate to create perforations over an entire graft membrane) to a known method/product (dried graft membrane with regular projection/depression pattern) ready for improvement to yield predictable results (dried graft membrane with regular projection/depression pattern of holes). Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Scholz et al. teaches that the perforations in the membrane permit natural tissue growth inside the perforation thereby anchoring the membrane to the surrounding natural tissue and mechanically anchor the membrane in place on the natural tissue.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the same field of endeavor, that is, patterned membranes for use as tissue grafts.





With regard to Claim 2, those of ordinary skill in the art before the effective filing date of the claimed invention would consider the claimed limitation of, “a freeze-dried three dimensional membrane wherein at least one or more of the surface projections on the second side and concave depressions on the first side in the membranes have open perforations”, obvious in view of the above cited prior art which teaches a freeze-dried, three dimensional membrane wherein at least one or more of the surface projections on the second side and concave depressions on the first side in the membranes have open perforations, even though the prior art open perforations were made by a different process. 

Claim(s) 8 and 10-11 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Daniel et al. (US 9,272,003 B2), cited in the IDS, in view of Petrucci et al. (US 10,251,917 B1), of record, and further in view of Scholz (EP 0399782 A2), cited in the IDS, Memarzadeh et al. (2008) and Neilsen et al. (2003).

The teachings of Daniel et al. and Petrucci et al. were discussed above.






Neither of the above references taught wherein the biological membrane is placed on a plate with a predetermined geometric pattern of regular spaced circular hole perforations and exposed to freezing under vacuum and freeze-drying to form a smooth two-sided biological membrane with regular spaced surface concave depressions on a first side and projections on an opposite second side wherein the projections will retain a hemispherical shape on rehydration or wherein the regularly spaced surface depressions are concave, as now required by Claim 8.

Scholz teaches a method of preparing a membrane for a surgical graft (Column
1, Lines 1 -5) wherein any cohesive membrane may be used including autograft, homograft or xenograft and natural tissue (Column 2, Lines 1-10) comprising placing the membrane on a dish/plate having holes through which spikes project upward to create open perforations (Column 4, Lines 45-52) wherein the perforations are regularly spaced over the entire support surface in a square grid pattern (Column 5, Lines 23-32 and Figs. 1 and 3-6) and wherein the perforations in the membrane permit natural tissue (vascular) growth inside the perforation thereby anchoring the membrane
to the surrounding natural tissue and mechanically anchor (prevent slippage) the
membrane in place on the natural tissue (Column 1, Lines 31-40).




Memarzadeh et al. teaches a freeze-dried smooth two-sided human amniotic membrane (Ambiodry™) with regular spaced concave surface depressions on a first side and convex projections on an opposite second side (grid pattern) which can be rehydrated (Pg. 108, Column 1, Lines 36-38 and Pg. 110, Column 1, Lines 30-27 and Fig. 2).

Neilsen et al. teaches that upon rehydration Ambiodry™ human amniotic membrane becomes smooth and partially retains its grid pattern (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Daniel et al. and Scholz for preparing a freeze-dried, three-dimensional membrane with regularly spaced surface concave depressions on one side and projections on the opposite side with the use of a perforated plate having a plurality of uniformly closely spaced circular perforations over the entire surface as taught by Scholz because this is no more than the use of known technique (perforated plate to create circular perforations over an entire graft membrane) to a known method/product (dried graft membrane with regular projection/depression pattern) ready for improvement to yield predictable results (dried graft membrane with regular projection/depression pattern of circular holes). 




Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Scholz et al. teaches that the perforations in the membrane permit natural tissue growth inside the perforation thereby anchoring the membrane to the surrounding natural tissue and mechanically anchor the membrane in place on the natural tissue.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the same field of endeavor, that is, patterned membranes for use as tissue grafts.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Daniel et al. and Scholz comprising preparing a freeze-dried 3D biological membrane structure with a regular grooves, comprising a plurality of flat topped projections (non-grooves) and depressions (grooves) for uniformly forming closely spaced projections and depressions, to utilize a concave, hemispheric top projection shape because in the absence of a showing of criticality because the selection of a particular configuration/shape for the top of the projections would have been a matter of artisan choice as well as selection from a finite number of known possibilities. That is, the projections may only be rounded, such as in a sphere or flattened such as in a square.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because the projections must have one of two possible configurations.  


There would have been a reasonable expectation of success in making this modification because Daniel et al. teaches the preparation of a 3D biological membrane with regular depressions and projections with a flat surface and the ordinary artisan would have found obvious the selection of a half sphere surface from the limited known configurations.

With regard to the limitation of Claim 8, that “the freeze-dried three-dimensional membrane will retain a hemispherical shape upon rehydration”, Memarzadeh et al. and Nielsen et al. teach a freeze-dried amniotic membrane (Ambiodry™) with regular spaced concave surface depressions on a first side and convex projections on an opposite second side (grid pattern) which upon rehydration becomes smooth and partially retains its grid pattern.  Therefore, the ordinary artisan would reasonably expect that the freeze-dried grid pattern embossed amniotic membrane of Daniel et al. would at least partially retain its projections shape upon rehydration.









 With regard to Claim 9, those of ordinary skill in the art before the effective filing date of the claimed invention that the claimed product, “a freeze-dried three dimensional membrane wherein at least one or more of the surface projections on the second side and concave depressions on the first side in the membranes have open perforations”, would consider the limitation obvious in view of the above cited prior art which teaches a freeze-dried three dimensional membrane wherein at least one or more of the surface projections on the second side and concave depressions on the first side in the membranes have open perforations, even though the prior art open perforations were made by a different process. 

With regard to Claims 10-11, Daniel et al. teaches the biological membrane may be amnion or acellular (decellularized) dermis membrane (Column 4, Lines 12-15 and Column 6, Lines 65-67 and Column 7, Lines 2-10 and Columns 13-14, Claims 1, 3 and 4), wherein the membrane may be derived from the placenta of humans (Column 3, Lines 37-39).


Response to Arguments

Applicant’s arguments, see Remarks, filed 09/09/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.

The Applicant argues that Daniel does not teach or suggest uniform/regular spaced projections formed by vacuum freezing and freeze drying as claimed.  Applicant notes that the reference utilizes oven heating to dry the membrane a different process (Remarks, Pg. 10, Lines 11-15 and Pg. 13, Lines 1-3).

In response to applicant's arguments against the Daniel reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, while Daniel may teach heat drying an amniotic membrane, Petrucci teaches that amniotic membranes may also be dried using a combination of freeze drying and vacuum as claimed.

The Applicant argues that with regard to Claim 2, the claim has been amended to indicate that the surface projections have open perforations formed by cutting off the projection ends.  Applicant asserts this is distinct from Scholz which forms perforated  projections produced by the plate upon which the membrane is dried (Remarks, Pg. 12, Lines 1-9).

This is not found to be persuasive for the following reasons, as discussed above, the limitations of amended Claim 2 are being construed under product-by-process.  

As discussed above, the claimed product, “a freeze-dried three dimensional membrane wherein at least one or more of the surface projections on the second side and concave depressions on the first side in the membranes have open perforations”, would be considered obvious by those of ordinary skill in the art before the effective filing date of the claimed invention in view of the cited prior art which teaches a freeze-dried three dimensional membrane wherein at least one or more of the surface projections on the second side and concave depressions on the first side in the membranes have open perforations, even though the prior art open perforations were made by a different process. 

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/23/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636